IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                September 8, 2008
                               No. 07-51319
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ERNESTO PACHECO-SANCHEZ, also known as Eufemio Espinoza-Barron

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-1639-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Ernesto Pacheco-Sanchez appeals his 34-month sentence following his
guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. The
district court enhanced Pacheco’s sentence by eight levels because it determined
that his second state-law conviction for possession of a controlled substance
qualified as an “aggravated felony” under the Sentencing Guidelines.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51319

      Although post-Booker, the Sentencing Guidelines are advisory only, and
an ultimate sentence is reviewed for reasonableness under an abuse-of-
discretion standard, the district court must still properly calculate the guideline-
sentencing range for use in deciding on the sentence to impose. Gall v. United
States, 128 S. Ct. 586, 596 (2007).      In that respect, its application of the
guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United
States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      Pacheco contends that, in the light of the Supreme Court’s decision in
Lopez v. Gonzales, 549 U.S. 47 (2006), his second state-law conviction does not
qualify as an aggravated felony. Pursuant to United States v. Cepeda-Rios, 530
F.3d 333, 334-36 (5th Cir. 2008), Lopez has not altered our holding in United
States v. Sanchez-Villalobos, 412 F.3d 572 (5th Cir. 2005), that a second state
conviction for simple possession qualifies as an aggravated felony sufficient to
support the imposition of the eight-level enhancement under § 2L1.2(b)(1)(C).
      AFFIRMED.




                                         2